COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Watts Regulator Co. v. Texas Farmers Insurance Company as
                           Subrogee of Juan Perez

Appellate case number:     01-16-00668-CV

Trial court case number: 2015-37398

Trial court:               127th District Court of Harris County

        All proceedings in the trial court, including trial and all discovery, are STAYED pending
resolution of this appeal or further order of this court. This order replaces the stay order issued on
August 29, 2016 in this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually


Date: October 6, 2016